Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the combined image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 18 should depend from claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 13-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobs (US 2020/0242788).
As to claim 1, Jacobs discloses a system for content-aware enhancement of an image, the system comprising: 
 	an interface (fig. 2, para. 0053) configured to receive as input an original image (fig. 2; and 
 	a processing device (fig. 2, para. 0053, 0058) in communication with the interface, the processing device configured to: 
(i) process the original image using a neural network to detect one or more objects in the original image (para. 0114); 
(ii) generate an in-focus person mask of the original image for one or more in- focus people in the original image (para. 0115, 0160); and 
(iii) apply one or more enhancements to areas of the original image excluding the in-focus person mask (para. 0109, 0110, 0160).
	As to claim 2, Jacobs discloses the system of claim 1, wherein the processing device generates a person mask encompassing one or more people in the original image (fig. 10, item 1002, para. 0115, 0160, e.g. foreground).
	As to claim 3, Jacobs discloses the system of claim 2, wherein the processing device generates an out-of-focus mask encompassing out-of-focus areas in the original image (fig. 10, item 1002, para. 0146, 0115, 0160, e.g. background).
	As to claim 5, Jacobs discloses the system of claim 1, wherein the processing device blurs a transition between the in- focus person mask and out-of-focus areas of the original image (para. 0109, 0160).
	As to claim 6, Jacobs discloses the system of claim 1, wherein the areas excluded the in-focus person mask are out-of- focus areas of the original image (para. 0115, 0160).
	As to claim 7, Jacobs discloses the system of claim 1, wherein the processing device generates a grayscale image based on the original image (fig. 7, para. 0034, 0105, 0116, 0125).
	As to claim 13 Jacobs discloses the system of claim 1, wherein the processing device generates a segmented mask based on the original image (fig. 10, item 1002, para. 0160).
As to claim 14 Jacobs discloses the system of claim 13, wherein the segmented mask excludes a sky, water and people in the original image (fig. 10, item 1002, para. 0160, e.g., the background segmented mask inherently excludes sky, water and people).
	As to claim 15 Jacobs discloses the system of claim 13, wherein the processing device generates a structure boosted image, the structure boosted image including enhanced details of the original image (para. 0144).
	As to claim 16 Jacobs discloses the system of claim 15, wherein the processing device generates a combined image (para. 0144, 0153, 0159).
As to claims 19-20, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 4, 8-12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668